336 F.2d 808
UNITED STATES of America, Appellee,v.Alvin Franklin JENKINS and Austin George Zumbrum, Appellants.
No. 9372.
United States Court of Appeals Fourth Circuit.
Argued September 23, 1964.
Decided September 29, 1964.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Chief Judge.
Jack H. Olender and Jacob A. Stein, Washington, D. C., for appellants.
Paul M. Rosenberg, Asst. U. S. Atty. (Thomas J. Kenney, U. S. Atty., on brief), for appellee.
Before BOREMAN and J. SPENCER BELL, Circuit Judges, and SIMONS, District Judge.
PER CURIAM:


1
Upon review of the record we find no reversible error.


2
Affirmed.